COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Jim P. Benge, M.D. and Kelsey-Seybold Medical Group PLLC v.
                          Lauren Williams

Appellate case number:    01-12-00578-CV

Trial court case number: 1052657

Trial court:              164th District Court of Harris County

Date motion filed:        January 30, 2015

Party filing motion:      Appellee Lauren Williams

       It is ordered that the motion for reconsideration is   DENIED       GRANTED.


Judge’s signature: /s/ __Harvey Brown_______________________________________
                        Acting Individually Acting for the Court

A majority of the justices of the Court voted to overrule the motion for en banc reconsideration.

The en banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.

Justice Brown, writing a supplemental opinion on motion for en banc reconsideration, joined by
Justice Bland.

Justices Jennings, dissenting to the denial of en banc reconsideration with a separate opinion,
joined by Justices Keyes and Higley.

Justice Keyes, dissenting to the denial of en banc reconsideration with a separate opinion.

Justice Lloyd, dissenting to the denial of en banc reconsideration with a separate opinion, joined
by Justices Keyes and Higley.

Date: September 22, 2015